756 N.W.2d 75 (2008)
James A. BECKES, Plaintiff-Appellee,
v.
DETROIT DIESEL CORPORATION and National Union Fire Insurance Company, Defendants-Appellants.
Docket No. 135594. COA No. 270791.
Supreme Court of Michigan.
September 26, 2008.


*76 Order
On order of the Court, the application for leave to appeal the November 27, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals opinion in part with regard to its application of Sington v. Chrysler Corp., 467 Mich. 144, 648 N.W.2d 624 (2002), and the Workers' Compensation Appellate Commission's determination that Sington is inapplicable, and we REMAND this case to the Board of Magistrates for further proceedings regarding disability consistent with the standards set forth in Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court. We do not retain jurisdiction.
MARKMAN, J. (concurring).
I concur in this Court's order vacating the Court of Appeals opinion in part and remanding to the magistrate in light of Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008). I write separately only to reaffirm what I stated in Rowland v. Washtenaw Co. Rd. Comm., 477 Mich. 197, 731 N.W.2d 41 (2007) (Markman, J., concurring), in response to the incessant criticisms of the dissenting justices concerning the majority justices' alleged lack of regard for precedent. See, e.g., Rowland, supra at 257 n. 13, 731 N.W.2d 41 (Kelly, J., dissenting). As I observed in Rowland, that the majority justices have overruled precedent more often than the dissenting justices is less a function of the former respecting precedent any less than the latter, than it is a function of the reality that the dissenting justices, unlike the majority justices, believe that these precedents were rightly decided. This point is once again reinforced by what the dissenting justices are doing in the instant case, as well as in Bessinger v. Our Lady of Good Counsel, ___ Mich. ___, 756 N.W.2d 81, (Docket No. 128870) (2008); Diot v. Dep't of Corrections, ___ Mich. ___, 756 N.W.2d 81, (Docket No. 130702) (2008); Kohler v. Mercy Mem. Hosp. Corp., ___ Mich. ___, 756 N.W.2d 75, 2008 WL 4443046 (Docket No. 135949) (2008); Malloy v. DSI Acoustical Co., ___ Mich. ___, 756 N.W.2d 51, 2008 WL 4405279 (Docket No. 136561) (2008); Robertson v. DaimlerChrysler Corp., ___ Mich. ___, 756 N.W.2d 77, 2008 WL 4443051, (Docket No. 134805) (2008); Innes v. Allied Automotive Group, Inc., ___ Mich. ___, 755 N.W.2d 167 (2008); and Jones v. Comerica, Inc., 482 Mich. 890, 753 N.W.2d 157 (2008).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.
WEAVER, J. (dissenting).
I dissent from the order partially vacating the Court of Appeals judgment with regard to Sington v. Chrysler Corp., 467 Mich. 144, 648 N.W.2d 624 (2002), and the Workers' Compensation Appellate Commission's determination that Sington is inapplicable, and remanding this case to the magistrate for further proceedings regarding disability consistent with the standards set forth in Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008).
Because I dissented from the majority opinion in this Court's decision in Stokes v. Chrysler LLC, I vote to grant leave to appeal in this case to consider whether a majority of this Court reached the correct decision in Stokes.